Per Curiam.

The plaintiffs showed the sale and delivery of seventy-two dozen vests at two dollars and eighty cents per dozen, and the acceptance of the goods by the defendants.
It does not appear that the defendants ever offered to return the goods or even that they are now willing to return them unconditionally. Eo warranty that survived acceptance is alleged or shown, and no counterclaim was established.
It seems that upon the evidence presented the plaintiffs should have prevailed.
Present: Trauax, P. J., Scott and Dugro, JJ.
Judgment reversed, and new trial ordered, with costs to appellants to abide event.